Citation Nr: 1544899	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-11 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA pension benefits, in the amount of $37,422.


REPRESENTATION

Veteran represented by:	Kenneth A. Mirkin, attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  For the period of February 1, 2009 to July 31, 2013, the Veteran was paid VA nonservice-connected pension benefits in the amount of $37,422; for that entire period, the Veteran and his spouse were in receipt of unreported income resulting in a $37,422 overpayment.

2.  Recovery of the overpayment would not be against equity and good conscience.


CONCLUSION OF LAW

An overpayment of VA pension benefits in the amount of $37,422 was properly created, and the Veteran is not entitled to waiver of recovery of the overpayment.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate claims.  The VCAA duties to notify and to assist do not apply to the claim of waiver of recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In any event, the Board notes that the Veteran had notification of the decision of the Committee on Waivers and Compromises, dated October 2013, setting forth the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment, and was advised as to the nature of the evidence necessary to substantiate his claim.  In its decision, the Committee also informed the Veteran of the reasons that his claim was denied and the evidence it had considered in denying the claim.  The general advisements were reiterated in the Statement of the Case issued in February 2014.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence.

Additionally, the Veteran presented testimony during his Board hearing relating to his claim.  During the hearing, the undersigned VLJ clarified the issue on appeal, explained the applicable law, and prompted the Veteran to ask any questions he might have regarding his claim.  See 38 C.F.R. § 3.103.  The Board is unaware of any additional evidence which is available in connection with this appeal.

Law and Analysis

The Veteran requests waiver of recovery of debt in the amount of $37,422 that was incurred due to overpayment of VA pension benefits.

The pertinent facts in this case are as follows.  In a May 1994 rating decision, the Veteran was awarded nonservice-connected pension benefits for heart disease that rendered him permanently disabled.  See 38 U.S.C.A. § 1521.  In that same month, he was sent a letter informing him that his VA pension was calculated as the difference between countable annual income and a maximum annual rate, determined by statute.  In the years that followed, VA regularly sent the Veteran letters informing him of his responsibility to report any income.  In April 1998, VA notified the Veteran that a portion of his VA pension would be withheld due to overpayment that resulted from his wife's unreported income in 1994 and 1995.

The Veteran continued to receive VA pension at the full rate for the next several years.  During this time, he received yearly letters from VA informing him of his responsibility to report any income received, including Social Security payments or earnings, for the purpose of correctly calculating his VA pension.  These letters were sent to the Veteran in December 2009, December 2010, December 2011, and January 2013.  During this period, the Veteran did not report earnings of any kind.

In 2013, an Income Verification Match revealed that the Veteran had been receiving monthly Social Security Administration income since 2011.  Additional documentation revealed that the Veteran's spouse had earned income from 2009 to 2012, which was also unreported.  In letters dated July 2013 and August 2013, the RO informed the Veteran that an amount totalling $37,422 would be withheld from future VA pension payments starting November 2013.  In October 2013, a decision by the Committee on Waivers and Compromises found that the Veteran was at fault in incurring the debt, and that recovery of overpayment of VA pension benefits in the amount of $37,422 was proper under the principles of equity and good conscience.

In subsequent statements, the Veteran has disputed the validity of the debt, stating that he did not receive proper notice of overpayment and that he believed the E-Benefits website indicated that his wife was allowed to earn up to $13,000 per year without affecting his VA pension.  The Veteran has admitted that his wife had earned income from 2009 to 2012 that he did not believe he had an obligation to report to VA.  Internal Revenue Service (IRS) documentation confirms that his wife earned annual income during this period.

The Veteran contends that without his VA pension he and his wife are unable to pay their bills and are at risk of eviction.  He has said that without the pension they will "lose everything."  During his hearing, the Veteran and his representative emphasized that collection of the debt had caused an undue financial hardship on the Veteran and his family.  The representative stated that the Veteran's only income was $632 from Social Security and an additional $230 or so in food stamps.  He further noted that the Veteran's wife had not worked since 2012 and was not receiving Social Security benefits, and that they were two months behind on their rent.  The Veteran's most recent financial status report, dated December 2013, confirms that his expenses exceed his income.

The Veteran is not disputing the amount or the calculation of the debt but rather the validity of the debt.  As discussed above, the overpayment was properly created because more benefits were paid out than were authorized by law.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness).  Rather, the Veteran claims not to have received notice of the overpayment.  He also argues that the debt should be waive because he was not aware that failing to report his Social Security income and his wife's income would result in overpayment.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recover of an overpayment.  The Committee on Waivers and Compromises concluded in its October 2013 decision that the facts in this case do not show the mandatory bars to waiver in the Veteran's case, and the Board agrees.  As discussed above, the Veteran has stated that he was unaware of the debt as it was being created and did not defraud the government.  The Committee on Waivers and Compromises then denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience as it would result in an unfair gain to the Veteran.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.965.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt.

(2)  Balancing of faults.  Weighing of the fault of the debtor against that of the VA.

(3)  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

After reviewing the record, and having considered the contentions, the Board concludes that the Veteran was solely at fault in the creation of the overpayment.  At the outset, the Board finds that the Veteran had notice of his duty to report any income received, as VA provided him with multiple letters informing him of this obligation.  These letters clearly state, in pertinent part: "You must still tell VA if you or a family member (a spouse or child) begins receiving Social Security payments or starts getting other income, such as: earnings . . . ."  In light of this clear language, the Veteran's argument that he was unaware of his obligation to report his and his wife's income is of no avail.  (Further weakening his argument is the fact that the Veteran had already been subject to recovery of overpayment of VA pension benefits in the late 1990s due to unreported income.)  In short, the Board finds that the Veteran was duly informed of his obligation to report any income received, yet failed to do so.  This led directly to the creation of the overpayment in this case.  Furthermore, there is no indication of any fault on the part of VA in the creation of the overpayment.  Prompt action was taken by the RO to reduce benefits upon learning of the Veteran's and his spouse's income.

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  Withholding benefits to recover the debt would not defeat the purpose of pension benefits because the Veteran was not entitled to benefits received in light of his unreported income, which resulted in the creation of the debt.

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  VA made payments of pension benefits for several years without knowledge of the Veteran's unreported Social Security income or his wife's earned income.  These benefits were intended to compensate the Veteran for his inability to work or earn income due to nonservice-connected disability.  There is no evidence to show that he took any action to report this income despite being repeatedly informed of his obligation to do so.  Under such circumstances, to allow him to retain VA pension benefits would constitute unjust enrichment.  In addition, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

The Board acknowledges that recovery of the debt will likely result in financial hardship for the Veteran and his wife.  The Veteran has alleged that he is at risk of eviction and is unable to pay his bills, which is corroborated by the record.  The most recent financial status report of record, from December 2013, reveals that his expenses exceed his income.  However, considerations of hardship must be weighed against the other factors, which, as discussed above, are against the Veteran's claim.  Most significantly, the Veteran is solely at fault for creation of the debt, and failure to repay the debt would result in phenomenal unfair gain to him.  The only reason this debt was created was because of the Veteran's decision to not report countable income. Waiver of recovery would result in unjust enrichment.  The Board finds that waiver of recovery cannot be granted in this matter, despite a showing of financial hardship.

As the preponderance of the evidence is against the petition for waiver of recovery, the benefit of the doubt rule does not apply, and the appeal in the matter must be denied.  38 U.S.C.A. § 5107(b).


ORDER

An overpayment of VA pension benefits in the amount of $37,422 was properly created, and waiver of recovery of the overpayment is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


